DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/07/2022 has been entered. Claims 1-9 and 11-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (DE 4033331 A1) in view of Krapf (DE 4134680 A1).
Regarding claim 1, Ohtani discloses an industrial robot (see Fig. 1, 201) comprising: at least one sealing arrangement (see Fig. 2, 230), wherein the sealing arrangement comprises a sealing element (230) arranged to seal a gap between a proximal member (202) and a distal member (203). Ohtani fails to disclose the sealing element including a sealing material configured to withstand a temperature of at least 100 °C; and a heating element arranged to heat the sealing material to at least 70 °C. However, Krapf teaches the sealing element (see Fig. 1, 1) including a sealing material configured to withstand a temperature of at least 100 °C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C); and a heating element (see Fig. 2, 2) arranged to heat the sealing material to at least 70 °C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ohtani with the seal and heating element of Krapf, to provide a sealing element which can be kept sterile in a simple manner and thereby does not age rapidly (see attached NPL, summary of the invention, line 1).   
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing element (Krapf, 1) is constituted by a dynamic sealing element arranged to seal the gap between the proximal member (Ohtani, 202) and the distal member (Ohtani, 203), movable relative to each other (Ohtani, Fig. 2). 
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing element (Krapf, 1) is arranged to seal the gap between the proximal member (Ohtani, 202) and the distal member (Ohtani, 203) rotatable relative to each other about a rotational axis (Ohtani, axis of motor 207). 
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is arranged radially inside a radially outer surface of the sealing element (Krapf, Fig. 2) with respect to the rotational axis (Ohtani, axis of motor 207). 
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is at least partly enclosed by the sealing element (Krapf, 1, Fig. 2). 
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is arranged adjacent to the sealing element (Krapf, 1, Fig. 2). 
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is constituted by an electric heating element (see attached NPL, detailed description of the preferred embodiments, lines 2-3, wherein ends 2A and 2B simultaneously server as electrical connection elements).
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing material comprises, or is constituted by, a polymeric material (see attached NPL, state of the art, line 5, wherein seals made of elastomers).
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing element (Krapf, 1) of the at least one sealing arrangement is arranged to seal at least one joint (Ohtani, rotary joint between 202, 203) of the industrial robot (Ohtani, 201).
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the industrial robot (Ohtani, 201) comprises: the proximal member (Ohtani, 202); the distal member (Ohtani, 203); a driving mechanism (Ohtani, 207) configured to actuate a movement of the distal member relative to the proximal member (Ohtani, Fig. 2); and a power bus (Ohtani, Fig. 6, 351) configured to power the driving mechanism, the power busPage 5 being guided through an interior of the proximal member (Ohtani, Fig. 2); wherein the heating element (Krapf, 2) is powered via the power bus (Ohtani, 351).
Regarding claim 14, Ohtani discloses providing the industrial robot (see Fig. 1, 201), providing the sealing element (see Fig. 2, 230) arranged to seal a gap between a proximal member (202) and a distal member (203) of the industrial robot (see Fig. 2). Ohtani fails to disclose the sealing element including a sealing material configured to withstand a temperature of at least 100 °C; and heating the sealing material to at least 70 0C. However, Krapf teaches the sealing element (see Fig. 2, 2) including a sealing material configured to withstand a temperature of at least 100 °C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C).; and heating the sealing material to at least 70 0C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ohtani with the seal and heating element of Krapf, to provide a sealing element which can be kept sterile in a simple manner and thereby does not age rapidly (see attached NPL, summary of the invention, line 1). As a result of the combination, the following limitations would necessarily result: a method for sterilizing a sealing element of an industrial robot (see the rejection above).
Regarding claim 15, the combination of claim 14 elsewhere above would necessarily result in the following limitations: the method further comprises arranging a heating element (Krapf, 2) to be at least partly enclosed by the sealing element (Krapf, 1); and wherein the heating of the sealing material to at least 70 0C is carried out by means of the heating element (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C) 
Regarding claim 16, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is at least partly enclosed by the sealing element (Krapf, Fig. 2). 
Regarding claim 17, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is arranged adjacent to the sealing element (Krapf, Fig. 2). 
Regarding claim 18, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is constituted by an electric heating element (see attached NPL, detailed description of the preferred embodiments, lines 2-3, wherein ends 2A and 2B simultaneously server as electrical connection elements).

Claim 8, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (DE 4033331 A1) in view of Krapf (DE 4134680 A1) and Wikipedia.
Regarding claim 8, Ohtani in view of Krapf fail to disclose the heating element is constituted by an ultraviolet light source. However, Wikipedia teaches the heating element is constituted by an ultraviolet light source (see attached NPL, 1st paragraph, wherein heating effects are disclosed). First, It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the heating element of Ohtani in view of Krapf to be an ultraviolet light source, as taught by Wikipedia, since LED UV light sources can target specific wavelengths needed for disinfection and have unlimited cycling throughout the day (see sterilization and disinfection). Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an electrical heating element, with an ultraviolet heating element, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 13, Ohtani in view of Krapf fail to disclose the heating element is constituted by an ultraviolet light source. However, Wikipedia teaches the heating element is constituted by an ultraviolet light source (see attached NPL, 1st paragraph, wherein heating effects are disclosed). First, It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the heating element of Ohtani in view of Krapf to be an ultraviolet light source, as taught by Wikipedia, since LED UV light sources can target specific wavelengths needed for disinfection and have unlimited cycling throughout the day (see sterilization and disinfection). Second, Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an electrical heating element, with an ultraviolet heating element, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). As a result of the combination, the following limitations would necessarily result: the ultraviolet light source (Wikipedia) is fixedly connected relative to the proximal member (Ohtani, 202) or relative to the distal member (Ohtani, 203).
Regarding claim 19, Ohtani in view of Krapf fail to disclose the heating element is constituted by an ultraviolet light source. However, Wikipedia teaches the heating element is constituted by an ultraviolet light source (see attached NPL, 1st paragraph, wherein heating effects are disclosed). First, It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the heating element of Ohtani in view of Krapf to be an ultraviolet light source, as taught by Wikipedia, since LED UV light sources can target specific wavelengths needed for disinfection and have unlimited cycling throughout the day (see sterilization and disinfection). Second, Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an electrical heating element, with an ultraviolet heating element, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that a person of ordinary skill in the art would not have been motivated to modify Ohtani’s seal with the teachings of Krapf, the Examiner respectfully disagrees. First, MPEP 2141.01(a) states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” In this instance, the disclosure of Ohtani is directed toward an industrial robot while the disclosure of Krapf is directed toward a sterilizing seal arrangement. The disclosure of Ohtani is clearly from the same field of endeavor as the claimed invention, however addresses a different problem. The disclosure of Krapf is reasonably pertinent to the problem of the instant application, but is not in the same field of endeavor. However, according to MPEP 2141.01(a), both Ohtani and Krapf are analogous art to the claimed invention. Therefore, one having ordinary skill in the art would be motivated to combine the sealing arrangement of Krapf with the industrial robot of Ohtani. Second, as noted by Applicant, MPEP 2142 reads “The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” As can be seen from the rejection of claims 1 and 14 above, “it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ohtani with the seal and heating element of Krapf, to provide a sealing element which can be kept sterile in a simple manner and thereby does not age rapidly.” Modifying Ohtani’s industrial robot with a simple sealing element which can be kept sterile and prevents rapid aging of the seal is an articulated reason with rational underpinning to support a legal conclusion of obviousness, and not a simple conclusory statement.
Regarding Applicant’s arguments that modifying Ohtani’s seal with the seal and heating element of Krapf would not improve the hygienic design on the robot in Ohtani because the oil seal is an internal component located within the interior of the base and is covered by the bearing, the Examiner respectfully disagrees. First, the Examiner notes that a bearing and a seal are two different components which accomplish two different tasks. A bearing constrains relative motion to only the desired motion, and reduces friction between moving parts. A seal, however, helps join systems or mechanisms together by preventing leakage, containing pressure, or excluding contamination. Ohtani discloses the bearing 229 is for support and does not disclose that the bearing provides any sealing properties that would protect the inside of the industrial robot. As such, the seal of Krapf would provide hygienic benefit to the industrial robot of Krapf.
Regarding Applicant’s arguments that the bearing of Ohtani inhibits the aging effects of the seal, the Examiner respectfully disagrees. One having ordinary skill in the art would recognize that seals break down over time, and replacing the numerous seals of Ohtani would be a time consuming task. As noted above, the bearing of Ohtani does not provide any protection to the seal or to the internal parts of the robot, it supports the rotation of the turntable. The disclosure of Krapf states that the seal arrangement prevents rapid aging. One having ordinary skill in the art would be motivated to replace the seal of Ohtani with the seal of Krapf to prevent rapid again of the seal. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Given the arguments presented above, one having ordinary skill in the art would have been motivated to combine the sealing arrangement of Krapf with the industrial robot of Ohtani. As such, the rejections of the Non-Final Rejection of 06/14/2022 are being maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658